[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                       FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                   July 28, 2008
                                No. 07-10822                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D. C. Docket No. 06-00072-CR-J-25HTS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

RICHARD SILGUERO, JR.,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (July 28, 2008)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Richard Selinger, appointed counsel for Richard Silguero, Jr. in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Silguero’s conviction and

sentence are AFFIRMED.




                                          2